Citation Nr: 0617266	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  00-16 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Validity of a debt in the amount of $3,464.00 incurred as the 
result of overpayment for a dependent spouse.

(The issues of entitlement to increased ratings for left and 
right knee disabilities are the subject of a separate 
decision by the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from March 1981 to October 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington.


FINDINGS OF FACT

1.  The veteran was notified in September 2003 that he had 
been erroneously been paid additional benefits for a 
dependent spouse.

2.  VA subsequently erroneously issued a check to the veteran 
in the amount of $2808.00; the veteran attempted to ascertain 
the basis for the payment but was not informed of the reason 
for the issuance of the check.

3.  The valid portion of the veteran's debt to VA consists of 
$656.00.


CONCLUSION OF LAW

1.  The debt in the amount of $2808.00 is invalid.  38 
U.S.C.A. §5112(b)(10); 38 C.F.R. § 3.400(b) (2005).

2.  The remaining debt in the amount of $656.00 is valid.  38 
U.S.C.A. §5112(b)(10); 38 C.F.R. § 3.400(b) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  To implement the provisions of the 
law, the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).

However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  In Barger v. 
Principi, 16 Vet. App. 132 (2002), the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA, with 
its expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51 (i.e., the laws changed by 
VCAA).  Similarly, the statute at issue in this matter is not 
found in Chapter 51 (rather, in Chapter 53).

In any event, the veteran was provided appropriate notice 
concerning his rights with respect to the appellate issues in 
a notification letter sent to him in September 2003.  

Factual Background

Review of the record discloses that the veteran's original 
claim for compensation was filed in November 1995.  At that 
time, the veteran indicated that he was divorced.  

In a March 1996 rating decision, service connection for 
various disabilities was established.  The veteran's combined 
service-connected disability rating was 20 percent.  As a 
result of a July 1997 rating decision, the veteran's combined 
disability rating was increased to 70 percent.  The 
notification letter indicates that additional benefits were 
paid for the veteran's spouse and child.  

In a September 2003 letter, the RO notified the veteran that 
he had been paid for a dependent spouse since November 1995 
without proper documentation.  A retroactive reduction of the 
veteran's benefits was proposed, resulting in an overpayment.  
The veteran was instructed that in order to minimize 
potential overpayment, he should tell the RO to immediately 
adjust his payments.  

In November 2003 the veteran submitted a statement noting 
that his original claim had clearly indicated that he was 
divorced.  He also noted that in his vocational 
rehabilitation forms he had indicated that he was not 
married.  He attached a copy of his divorce decree.  

In a September 2004 decision, a decision review officer (DRO) 
determined that no overpayment should have been created for 
the period prior to September 2003.  The DRO acknowledged 
that the veteran's claims for compensation and vocational 
rehabilitation indicated that he was divorced, and that he 
had accurately reported his marital status at all times.  He 
concluded that the overpayment pertaining to the period prior 
to September 2003 was based on administrative error, in that 
a fair interpretation is that the veteran relied on VA to 
accurately assess his entitlement based on the information 
that he had supplied.  The RO determined that the debt 
incurred subsequent to September 2003 remained valid.  

Notably, the record reflects that the veteran was 
subsequently issued a check in the amount of $2808.00, which 
was in error.  The veteran asserts that he repeatedly 
contacted the RO to request information pertaining to the 
check, but that after a period of several months, he cashed 
the check.  The RO, in a July 2005 statement of the case, 
indicated that the amount was to have been applied to the 
$3,464.00 debt, effectively reducing the total debt to 
$656.00.  

At an October 2005 hearing before a decision review officer, 
the veteran asserted that he had notified the RO on various 
occasions that he was not married and had therefore fulfilled 
his responsibility to notify VA of the status of his 
dependents.  With respect to the $2808.00 check, he testified 
that he had called the RO and indicated his belief that he 
was not entitled to the check.  He noted that the people he 
spoke to did not know why he had been issued the check.  He 
stated that he held onto the check for five months before he 
cashed it.  He indicated that continued to  dispute the 
remaining $656.00, but that he would pay that amount if 
necessary.

Analysis

The law provides for the rates of disability compensation, 
and for payment of additional compensation for dependents of 
veterans who are at least 30 percent disabled.  38 U.S.C.A. 
§§ 1114(c), 1115, 1134, 1135.  During the period in question, 
the veteran was rated 30 percent disabled or more for his 
service-connected disabilities.

The veteran contends that the debt was created as the result 
of administrative error, and, therefore, he should not have 
to repay it.  If the debt was the result solely of 
administrative error, the effective date of the reduction of 
benefits would be the date of the last payment based on this 
error; consequently, there would be no overpayment charged to 
the veteran for the portion of the overpayment attributable 
to administrative error.  38 U.S.C.A. § 5112(b)(10); 38 
C.F.R. § 3.500(b); see Erickson v. West, 13 Vet.App. 495, 499 
(2000).  

However, where an erroneous award is based on an act of 
commission or omission by a payee or with the payee's 
knowledge, the effective date of the discontinuance of the 
erroneous payment is the date the award became erroneous, but 
not earlier than the date entitlement ceased.  Jordan v. 
Brown, 10 Vet.App. 171, 174 (1997); see 38 U.S.C.A. § 
5112(b)(9); 38 C.F.R. § 3.500(b).  Thus, a finding of 
administrative error requires not only error on the part of 
VA, but that the beneficiary be unaware that the payments are 
erroneous.

The Office of General Counsel (GC), in March 1990, pointed 
out that administrative errors included all administrative 
decisions of entitlement, whether based on a mistake of fact, 
misunderstanding of controlling regulations or instructions, 
or misapplication of law.  VAOPGCPREC 2-90 (March 20, 1990).  

Having carefully reviewed the record, the Board has 
determined that, for the period subsequent to September 2003, 
the amount of the debt should be $656.00.  In this regard, 
the Board notes that the veteran was inadvertently issued a 
check in the amount of $2808.00, and that despite his 
contacts with VA, he was not able to ascertain the basis for 
the issuance of the check.  As such, the Board has concluded 
that the check in the amount of $2808.00 was issued 
erroneously, and that the portion of the debt amounting to 
$2808.00 was due to sole administrative error on the part of 
VA.  Consequently, the remaining $656.00 is the only valid 
portion of this debt.  Notably, the veteran testified during 
his October 2005 hearing that he would pay such amount.


ORDER

An overpayment of compensation benefits in the amount of 
$2808.00 was not properly created; to this extent the 
veteran's appeal is granted.

An overpayment of compensation benefits in the amount of 
$656.00 was properly created; to this extent the veteran's 
appeal is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


